Allowance notice 
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 03/23/2022.
2.	The instant application is a continuation of 17/321 ,090, filed 05/14/2021, now U.S. Patent 11,156,603, which is a continuation of 17/145,210, filed 01/08/2021, now U.S. Patent 11,067,567, which is a continuation of 16/669,246, filed 10/30/2019, now U.S. Patent 10,982,268, which is a continuation of 16/437,637, filed 06/11/2019, now U.S. Patent 10,494,667, which is a continuation of 16/430,015, filed 06/03/2019, now abandoned, which is a continuation of 16/414,213, filed 05/16/2019, now U.S. Patent 10,787,701, which is a continuation of 16/402,098, filed 05/02/2019, now U.S. Patent 10,472,669, which is a continuation of 16/276,235, filed 02/14/2019, now U.S. Patent 10,480,022, which is a continuation of 15/187,661, filed 06/20/2016, now U.S. Patent 10,308,982, which is a continuation of 13/080,616, filed 04/05/2011, now U.S. Patent 9,371,598, which claims priority from provisional application 61321124, filed 04/05/2010.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on multiple dates (1/12/22 to 4/18/22; total of 6) were filed after the mailing date of the Non-final rejection on 1/11/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the references cited in said IDSes have been considered by the examiner.
	It is in the examiner’s opinion the arts of the record taken alone or in combination including the arts cited in said IDSes do not teach the combination of steps of amended claim 1.

Claim status
4.	In the claim listing of 3/23/22 claims 1-13 are pending in this application and are under prosecution. Claim 2 is amended. New claims 2-13 are added. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 6).

Objection to the Specification Withdrawn 
5.	The previous objection to the specification has been withdrawn in view of deleting the hyperlink in paragraph 0031).

Withdrawn Rejections and Response to the Remarks
6.	The previous rejection of claim 1 as being anticipated by Roth et al has been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that Roth does not describe a method of identifying a target protein in a tissue sample of amended claim 1 (remarks, pg. 7).
7.	The previous ODP rejections on the record have been overcome by electronically filing the terminal disclaimer on 3/23/22 and its acceptance by the office on the same day.
Examiner’s comment
8.	Claims 1-13 have been presented in the same order as presented by the applicant.

Conclusion
9.	Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634